DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  See claim 4, lines 7-9; claim 6, lines 7-8; claim 8, lines 3-4 and 6-7; claim 10, lines 5-6; and claim 12, line 1.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 2 is objected to because of the following informalities:  “the airtightness” should be “an airtightness.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the case” should be “a case.”  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “to mounted thereon” should be “to be mounted thereon”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a hollow fixed tube formed in an outer wall thereof with a flow path hole” renders the claim indefinite, as “thereof” suggests “of the thing just mentioned,” making the claim “a hollow fixed tube formed in an outer wall of the hollow fixed tube with a flow path hole,” and it is unclear how the hollow fixed tube can be formed in an outer wall of itself. It seems that the intended meaning of the claim is possibly “a hollow fixed tube having an outer wall with a flow path hole in the outer wall.”
Claims 2-13 are rejected as dependents of claim 1. 
Regarding claim 2, A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318. See MPEP 2173.05(p). Similar to Katz, the limitation “the injection mechanism for injection the liquid medicine or the stopper mechanism is coupled while pressing the exposure ends of the tube body folded inward and coming into close contact with the inner wall of the fixed tube” renders the claim indefinite as it is unclear whether this requires action by the user or just the capability of a result if certain action by the user is taken.
Regarding claim 3, the limitation “one tightening mechanism is used to prevent an arbitrary separation..” renders the claim indefinite as, like in Katz, it is unclear whether the user actually uses the tightening mechanism for infringement or whether infringement would occur when one creates such an injector that allows for the required “use.”
Claims 4-9 and 11-13 are rejected as dependents of claim 3. 
Regarding claim 4, the limitation “the tightening shaft of the tightening mechanism is inserted through the insertion hole to pass through the stopper mechanism so as to be connected and fixed to the injection mechanism” renders the claim indefinite as, like in Katz, it is unclear whether the user must insert the tightening shaft for infringement or whether infringement would occur when one creates such an injector that allows for such insertion.
Claims 5-9 and 11-12 are rejected as dependents of claim 4.
Regarding claim 6, the phrase "that is" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 7, 11, and 12 are rejected as dependents of claim 6.

Regarding claim 8, the limitation “the folded exposure end” renders the claim indefinite, as it is unclear whether this should be “a folded exposure end” or this is an attempt to reference of the “exposure ends.” As “exposure ends (210) appears in claim 1 and “exposure end 210” appears in claim 8, it seems that one of the exposure ends is trying to be claimed and as such, it is unclear which. Additionally, the limitation “the stopper mechanism is formed with the insertion tube” renders the claim indefinite, as it is unclear how the stopper mechanism is made/shaped with the insertion tube, especially when the disclosure shows the insertion tube being part of the stopper mechanism (see Figs. 6 and 14, stopper mechanism 400 with insertion tube 410 being part of stopper mechanism). Furthermore, the limitation “the tightening shaft of the tightening mechanism is inserted into the helical groove of the injection mechanism while passing therethrough…” renders the claim indefinite as, like in Katz, it is unclear whether the user must insert the tightening shaft for infringement or whether infringement would occur when one creates such an injector that allows for such insertion. Add
	Claim 9 is rejected as a dependent of claim 8.
	Regarding claim 11, the limitation “formed at a rear side thereof” renders the claim indefinite as it is unclear whether “thereof” refers to the insertion tube or the tip of the insertion tube, as positioning of “thereof” seems to suggest “insertion tube” while Figure 7 suggests “tip of the insertion tube” was intended.
	Claim 12 is rejected as a dependent of claim 11.
Claim 12 recites the limitation "the residue" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what residue can be associated with the cut-way groove. It seems residue may be in reference to liquid medicine, as suggested by paragraph 27 of the specification.
Claim 13 recites the limitations "the cover portion" and “the flange of the tightening mechanism.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether these should be “a cover portion” and “a flange of the tightening mechanism” or if these claims should actually depend from claim 8, which includes a cover portion of the injection mechanism and a flange of the tightening mechanism (due to dependency on claim 4). Additionally, the limitation “a flange extending outward is formed at the cover portion” renders the claim indefinite, as the figures and specification suggest the flange is part of the cover portion (see Fig. 4, cover portion 330 includes flange 332), so it is unclear how the flange can be formed at the cover portion as it is part of the cover portion.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Sancoff et al. (US 5,080,652), which does not disclose the required both ends of the tube body 22 further extending from both ends of fixed tube 28, forming exposure ends such that the exposure ends are folded and inserted into the fixed tube, coming into contact with an inner wall of the fixed tube (see Figs. 1, 4-5, fixed tube 28 includes inlet 52 as well as flange 30, with flange 30 blocking the ends of fixed tube 28 from extending beyond the flange). Furthermore, while Taylor (US 4,227,293) discloses tube body 54, with both ends of the tube forming exposure ends such that they are tucked into fixed tubes 40a, 40b, respectively (see Figs. 6-7), with the exposure ends folded and inserted into the fixed tube thereby coming into contact with inner walls of the fixed tubes so as to form a balloon member (see Figs. 6-7), one of ordinary skill in the art would not have been motivated to combine these teachings of Taylor to find it obvious to have a the exposure ends coming into contact with an inner wall of the fixed tube, as Taylor discloses each exposed end coming into contact with an inner wall of a different fixed tube. Additionally, in the embodiment disclosed by Sancoff, there isn’t a way for the exposure ends of the tube body to be folded and inserted into the fixed tube, as this would interfere with opening 52 of the fixed tube and would affect the ability of opening 52 to be secured to a source of fluid, which Sancoff discloses is required for fluid to be introduced through opening 52 (see col. 5, ll. 27-30). Furthermore, having an exposed end folded into the opening at the side of  with outlet port 62 would negatively affect the connection of the two-part tube 66 to the outlet (see Fig. 1), interfering with flow of fluids from inside the fixed tube and into the two-part tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merrill (US 3,677,444), disclosing a micropump with a compliant membrane wall; Hessel (US 4,915,693), disclosing an elastomeric bladder infusion pump used for delivering pharmaceutical material; Tsukada (US 5,211,632), disclosing an infuser with balloon for infusing medicine; and Lasonde et al. (US 5,529,214), disclosing an infusion pump with bladder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781